Citation Nr: 0830797	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-18 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran served in the Kansas Army National Guard (ARNG) 
from December 1954 to August 1959.  The veteran also served 
in the California ARNG from August 1959 to July 1965, which 
included two-week periods of active duty for training 
(ACDUTRA) in June 1961, August 1962, and August 1963 as well 
as enrollment in Infantry Officer Candidate School (OCS) 
conducted by the United States Army in February 1964.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
entitlement to service connection for hearing loss and for 
tinnitus.  

In July 2008, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran served as a member of the Army National Guard 
of California on duty under 32 U.S.C.A. § 505 from February 
to March 1964 at OCS school; this was the time period when he 
was treated for acoustic trauma, tinnitus, and hearing loss.

3.  Bilateral hearing loss is shown to be due to exposure to 
acoustic trauma during the veteran's active military service, 
which consisted of a period of duty with the Army National 
Guard of California under 32 U.S.C.A. § 505.

4.  Tinnitus is shown to be due to exposure to acoustic 
trauma during the veteran's active military service, which 
consisted of a period of duty with the Army National Guard of 
California under 32 U.S.C.A. § 505.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
32 U.S.C.A. § 505; 38 U.S.C.A. §§ 101(22), (23), (24), 1101, 
1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.6, 3.102, 3.303, 3.385 (2007).

2.  Bilateral tinnitus was incurred in active service.  32 
U.S.C.A. § 505; 38 U.S.C.A. §§ 101(22), (23), (24), 1101, 
1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.6, 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

The Board has considered the VCAA provisions with regard to 
the matters on appeal but finds that, given the favorable 
action taken below, no further analysis of the development of 
these claims is necessary at the present time.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  See 38 U.S.C.A. § 101(21), 
(24) (West 2002); 38 C.F.R. § 3.6(a) (2007).  Active 
military, naval, or air service also includes any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred in 
the line of duty.  Id.  Accordingly, service connection may 
be granted for disability resulting from disease or injury 
incurred in, or aggravated, while performing ACDUTRA or from 
injury incurred or aggravated while performing INACDUTRA.  
See 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).

National Guard service generally includes periods of ACDUTRA 
and/or INACDUTRA.  Basically, this refers to the two weeks of 
annual training that each National Guardsman must perform 
each year or in some cases, an initial period of training.

ACDUTRA includes full-time duty with the Army National Guard 
of any State under sections 316, 502, 503, 504, or 505 of 
title 32, or the prior corresponding provisions of law.  See 
38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) (2007).  
INACDUTRA includes service with the Army National Guard of 
any State (other than full-time duty) under section 316, 502, 
503, 504, or 505 of title 32, or the prior corresponding 
provisions of law.  This provision does not include (i) work 
or study performed in connection with correspondence courses, 
(ii) attendance at an educational institution in an active 
status; or (iii) duty performed as a temporary member of the 
Coast Guard Reserve.   See 38 U.S.C.A. § 101(23); 38 C.F.R. § 
3.6(d) (2007).

Under 32 U.S.C.A. § 505, regulations provide that the 
Secretary of the Army may authorize a limited number of 
members of its Army National Guard to (1) attend any service 
school except the United States Military Academy, and to 
pursue a regular course of study at the school; or (2) be 
attached to an organization of the Army National Guard to 
which the member belongs, for routine practical instruction 
at or near an Army post during field training or other 
outdoor exercises.  See 32 U.S.C.A. § 505.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 
(presumption of soundness), 3.306 (presumption of aggravation 
of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 
and 3.309 (presumption of service incurrence for certain 
disease) for the periods of ACDUTRA or INACDUTRA is not 
appropriate.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 
(2007).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the veteran is 
not obliged to show that his hearing loss or tinnitus was 
present during active military service.  However, if there is 
insufficient evidence to establish that a claimed chronic 
disability was present during service, the evidence must 
establish a nexus between his current disability and his in-
service exposure to loud noise.  See Godfrey v. Derwinski, 2 
Vet. App. 352 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

The veteran contends that he suffers from bilateral hearing 
loss and tinnitus as a result of events during his National 
Guard service, more specifically acoustic trauma during OCS 
in February 1964.

The veteran served in the Kansas Army National Guard (ARNG) 
from December 1954 to August 1959.  The veteran also in the 
California ARNG from August 1959 to July 1965, which included 
two-week periods of active duty for training (ACDUTRA) in 
June 1961, August 1962, and August 1963.  Service personnel 
records reflect that the veteran had no active duty service 
but show that the veteran was enrolled in Infantry Officer 
Candidate School (OCS) in February 1964.  A Relief of Student 
form detailed that the veteran was released from the Infantry 
Officer Candidate (Reserve Component) Course in March 1964 
due to having bilateral moderate sensorineural hearing loss.  
It was noted that the veteran, a member of a National Guard 
reserve component, was released from OCS due to physical 
disability.  

In December 1957 National Guard re-enlistment, August 1959 
enlistment, and September 1963 periodic examination reports, 
the veteran's hearing in each ear was 15/15 for whispered and 
spoken voice.  

On February 5, 1964, the appellant underwent a physical 
examination in conjunction with entry into OCS.  Testing by 
audiometer yielded the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
20
10
--
40
LEFT
--
25
0
--
20

Service health records dated in February and March 1964 
detail complaints of persistent ringing in the right ear 
since firing M-14 and list an impression of acoustic trauma.  
In a March 1964 health record, testing by audiometer yielded 
the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
25
20
20
40
LEFT
--
25
30
10
30

The claims file contains private audiology evaluation reports 
dated in November 1993, August 1995, October 1999, February 
2002, and October 2004 included audiometric findings in 
graphic instead of numeric form.  Unfortunately, the Board is 
unable interpret audiograms which are presented in graphic 
rather than numerical form.  See Kelly v. Brown, 7 Vet. App. 
471 (1995).

In February 2005, the veteran underwent a VA fee-based 
audiology examination.  He complained of decreased hearing 
bilaterally with constant tinnitus bilaterally.  He reported 
that from 1969 to present, he worked in the banking industry 
or property development.  Pure tone thresholds, in decibels, 
were reported as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
60
60
60
60
70
62
LEFT
60
60
65
60
70
64

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 80 percent in the left ear.  
Thereafter, the examiner diagnosed moderately-severe 
sensorineural hearing loss bilaterally.  It was further noted 
that the veteran reported constant tinnitus.  The examiner 
indicated that the etiology of the tinnitus and the hearing 
loss was at least as likely not due to military service. 

In a February 2005 addendum, the same examiner discussed 
additional history.  While in the military, the veteran fired 
guns with his right hand during training and was not in 
active combat.  He began to experience hearing loss and 
constant ringing in the ears in 1964, but did not report 
difficulty until 1973 when he was first prescribed hearing 
aids.  It was further noted that the veteran has no other 
significant occupational noise history.  The veteran 
indicated that he infrequently operates power tools and wears 
ear plugs for hearing protection.  

Analysis

As an initial matter, the Board has determined that the 
veteran served as a member of the Army National Guard of 
California on duty under 32 U.S.C.A. § 505 from February to 
March 1964.  The Board considers the veteran's enrollment in 
the Army's Infantry Officer Candidate School to be attendance 
of an Army service school pursuing a regular course of study 
under 32 U.S.C.A. § 505.  Consequently, the veteran's duty 
(full-time or other than full-time) in OCS during February 
and March 1964, although brief, constitutes either a period 
of ACDUTRA or at the very least a period of INACDUTRA.  

Whether his attendance of OCS is classified as a period of 
ACDUTRA or INACDUTRA, the veteran's duties in OCS exposed him 
to in-service noise exposure and he suffered an injury 
identified in service health records as acoustic trauma.  
Audiological findings of record clearly show that the veteran 
has current bilateral hearing loss disability for VA 
purposes, as defined by 38 C.F.R. § 3.385, as well as reflect 
current complaints of bilateral constant tinnitus.  In the 
February 2005 VA fee-based audiological examination, the 
examiner clearly opined that the etiology of the tinnitus and 
the hearing loss was at least as likely not due to military 
service.  It was further noted that the veteran has no other 
significant occupational noise history while working since 
service in the banking industry.  He has also indicated that 
he has had little post-service recreational noise exposure, 
infrequently operating power tools while wearing ear plugs 
for hearing protection.  There is also no evidence of record 
that supports a finding that the veteran's claimed tinnitus 
and hearing loss are not related his military service in 
February 1964.    

In view of the totality of the evidence, the Board finds that 
the veteran's bilateral hearing loss as well as tinnitus is 
at least as likely as not due to exposure to acoustic trauma 
during the veteran's period of National Guard duty during 
OCS.  Consequently, the Board finds that the weight of the 
evidence supports the claims, and therefore, entitlement to 
service connection for bilateral hearing loss and for 
tinnitus is warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  These allowances are subject to the 
applicable laws and regulations that govern awards of VA 
compensation.  See 38 C.F.R. § 3.400 (2007).


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for bilateral tinnitus is 
granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


